
	
		III
		109th CONGRESS
		2d Session
		S. RES. 586
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mr. Hatch submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Celebrating 40 years of achievements of
		  medical coders, and encouraging the medical coding community to continue
		  providing accurate medical claims and statistical reporting to the people of
		  the United States and to the world.
	
	
		Whereas, in 1966, the Current Procedural Terminology (CPT)
			 was developed by the American Medical Association (AMA) to assist with the
			 accurate reporting of physician procedures and services, and has since grown to
			 include 8,568 codes and descriptions;
		Whereas, in 1977, when the 9th revision to the World
			 Health Organization’s International Classification of Diseases (ICD–9) was
			 published, the United States National Center for Health Statistics modified the
			 statistical study with clinical information and provided a way to classify
			 diagnostic and procedural data to create a clinical picture of each patient to
			 improve the quality of health care;
		Whereas, in 1977, the Health Care Financing Administration
			 (HCFA), now the Centers for Medicare & Medicaid Services (CMS), was
			 established for the coordination of the Medicare and Medicaid programs and its
			 responsibilities has since included coordinating the annual update to ICD–9–CM
			 Volume 3 procedures codes;
		Whereas Congress passed the Medicare Catastrophic Coverage
			 Act of 1988 (Public Law 100–360), and mandated the reporting of ICD–9–CM codes
			 on each part B claim submitted by physicians and that mandate has since
			 extended to parts A, C, and D of the Medicare program;
		Whereas the Health Information Portability and
			 Accountability Act of 1996 (Public Law 104–191) requires every health care
			 provider who does business electronically to use the same code sets, including
			 Current Procedural Terminology, ICD–9–CM, and other code sets involving medical
			 supplies, dental services, and drugs;
		Whereas, since 1998 and the publication of the first
			 medical practice compliance plans, the Office of Inspector General (OIG) of the
			 Department of Health and Human Services (HHS) has recognized medical coding as
			 an essential element in the fight against health care fraud and abuse;
		Whereas, in 2003, the Department of Health and Human
			 Services delegated authority under the Health Information Portability and
			 Accountability Act of 1996 to the Centers for Medicare & Medicaid Services
			 to maintain and distribute the Healthcare Common Procedure Coding System
			 (HCPCS) that is used primarily to identify products, supplies, and services not
			 included in the Current Procedural Terminology codes, such as ambulance
			 services and durable medical equipment, prosthetics, orthotics, and supplies
			 (DMEPOS) when used outside a physician's office;
		Whereas the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173) included a provision to update
			 ICD–9–CM codes affecting new technology and procedures twice each year;
		Whereas, in 2006, the Department of Labor forecasted above
			 average job growth for medical coders through 2012 because of rapid growth in
			 the number of medical tests, treatments, and procedures that will be
			 increasingly scrutinized by third-party payers, regulators, courts, and
			 consumers; and
		Whereas medical coders have a tradition of working in
			 collaboration with the Federal Government to improve the overall health of all
			 people of the United States through the accuracy of claims reporting: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 historical, clinical, and public health achievements of medical coders and
			 celebrates the milestones achieved in the 40-year history of medical
			 coding;
			(2)recognizes the
			 great impact that medical coders have on improving the quality of health care
			 of people in the United States and around the world; and
			(3)congratulates
			 medical coders for their dedication and trusts that the profession will
			 continue to offer its guidance relative to medical coding and its effect on
			 accurate patient information to improve the public health of future
			 generations.
			
